Title: To James Madison from Tench Coxe, 9 May 1804 (Abstract)
From: Coxe, Tench
To: Madison, James


9 May 1804, Purveyor’s Office. “This vessel (the Hiland, Hand Master) remaining in port, I have the Honor to inform you that a further shipment has been made of 38 sets of the Laws, for which a bill of Lading is enclosed. The vessel was expected to sail about this time.
“I shall send only 200 copies to Washington ’til I am informed whether the quantity for Louisiana is 100 or 200. No time will be lost as a delivery is not expected this week.”
